397 U.S. 590 (1970)
SPARTAN'S INDUSTRIES, INC., ET AL.
v.
TEXAS
No. 1255.
Supreme Court of United States.
Decided April 20, 1970
APPEAL FROM THE SUPREME COURT OF TEXAS.
William H. Allen, William H. Bloch, George A. Kampmann, Oscar Spitz, Harold B. Berman, and Jay S. Fichtner for appellants.
Crawford C. Martin, Attorney General of Texas, Nola White, First Assistant Attorney General, Alfred Walker, Executive Assistant Attorney General, and Robert C. Flowers and Monroe Clayton, Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.